Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
25, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 25, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00175-CV
____________
 
IN RE TODD ALTSCHUL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 26, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator also filed
a motion for temporary relief.
As a party seeking mandamus relief, relator
has the burden of providing this court with a sufficient record to establish
his right to relief.  Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992).  The
record does not establish relator=s right to relief in this case.  Accordingly, we deny relator=s petition for writ of mandamus and
motion for temporary relief. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 25, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.